KECENVED

’ AOS83 (Rev. 08/2010) Summons in a Criminal Case

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

SUMMONS IN A CRIMINAL CASE

UNITED STATES OF AMERICA
v. Case. No. 3:19cr102

Robert Sandy
(please see additional page for personal identifiers)

YOU ARE HEREBY SUMMONED to appear before the United States District Court at the
place, date and time set forth below.

 

=! COURTROOM:
= 5300/7000

& PLACE: UNITED STATES DISTRICT COURT

= ~ 701:EAST BROAD STREET

wy (OU RICHMOND, VIRGINIA 23219 DATE & TIME:
ui 8/7/19

tm om @ 2:05 p.m. and 2:30 p.m.
bn _!

: Befare: The ‘Honorable Roderick C. Young and Henry E. Hudson

= To afi sriswer a(n):

Cl Indictment 1 Superseding Indictment & Criminal Information LJ Complaint
O Order of Court (J Sealed Order of Court
C1 Petition on Supervised Release [Petition on Probation
OlViolation of Pretrial Release L) Violation Notice

Charging you with a violation of:
Brief description of offense: 18 U.S.C. §641 — Theft of Public Money

YOU ARE ALSO SUMMONED TO APPEAR for a initial/bond before the Honorable
Roderick C. Young on and plea before the Honorable Henry E. Hudson on August 7, 2019 in
Courtroom Nos. 5300 and 7000.

UPON RECEIPT OF THIS SUMMONS, YOU ARE REQUIRED TO CONTACT:
UNITED STATES PRETRIAL SERVICES
Suite 1150
701 East Broad Street

Richmond, Virginia 23219

 

 

 

(804) 916-2800
QC Neues N f Ls July 23, 2019
Signaguré of Issuing ( Officer Date

J. Saunders, Deputy-Clerk
Name and Title of Issuing Officer

~—
RETURN OF SERVICE

This summons was received by me:

Date: J-a4-( Q
Name of Server Kein eye On Des te}

Check one box below to indicate appropriate method of service:

([] I personally served the summons on the defendant on: [date] or

n [date], 1 left the summons at the defendant’s residence or usual place of abode on with [name] , a person of
suitable age and discretion who resides there, and I mailed a copy of the pee to the defendant’s last known

address; or ZONA Pare

(J On [date] , I delivered a copy of the summons to [name] who is authorized to receive service of process on

behalf of [organization], and I mailed a copy to the organization’s last known address within the district or to its
principal place of business in the United States; or

 

CJ On [date] , the summons was returned unexecuted because:

 

 

 

 

STATEMENT OF SERVICE FEES

 

 

 

 

TRAVEL fia | SERV CBS a | TOTAL
WAG | [Nips
DECLARATION OF SERVER [

 

I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the return of Service and Statement of Service Fees is true and correct to the best
of my knowledge and belief.

Executed on [
Dat

 

 

Address of Server
